Case 1:19-cv-02830-JRS-DML Document 1 Filed 07/09/19 Page 1 of 9 PageID #: 1




                   UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTHERN INDIANA
                       INDIANAPOLIS DIVISION

ROBIN SHOVAN,                    ) Case No. 1:19-cv-2830
                                 )
Plaintiff,                       ) COMPLAINT
                                 )
                                 )
                                 ) DEMAND FOR JURY TRIAL
       vs.                       )
                                 )
                                 )
                                 )
DISCOVER FINANCIAL               )
SERVICES, INC.,                  )
                                 )
Defendant.                       )
                                 )
________________________________ )


        Plaintiff, ROBIN SHOVAN (“Plaintiff”), through her attorneys, alleges the
following against Defendant, DISCOVER FINANCIAL SERVICES, INC.,
(“Defendant”):
                            NATURE OF THE CASE
        1.    Plaintiff brings this action seeking damages and any other available
legal or equitable remedies resulting from the illegal actions of DISCOVER
FINANCIAL SERVICES, INC., (“Defendant”), in negligently, knowingly, and/or
willfully communicating with Plaintiff in connection with the collection of alleged
debts in for violations of Plaintiff's personal privacy by this Defendant and their
agents in their illegal efforts to collect an alleged consumer debt from Plaintiff, as
well as for violations of the Telephone Consumer Protection Act [47 U.S.C. §
227].



                  COMPLAINT AND DEMAND FOR JURY TRIAL                               1
Case 1:19-cv-02830-JRS-DML Document 1 Filed 07/09/19 Page 2 of 9 PageID #: 2




                           JURISDICTION & VENUE
      2.    Jurisdiction of this Court arises under 47 U.S.C. 227 and 28 U.S.C. §
1337. Declaratory relief is available pursuant to 28 U.S.C. §§ 2201 and 2202.
Venue in this District is proper in that the Defendant transacts business here
      3.    Further, Plaintiff resides in Marion County, Indiana.
                                      PARTIES
      4.    Plaintiff, ROBIN SHOVAN (“Plaintiff”), is a natural person residing
in Marion County, Indiana.
      5.    Upon information and belief, the Defendant, is a corporation engaged
in the business of collecting debt in this state and in several other states, with its
principal place of business located in Delaware. The principal purpose of
Defendant is the collection of debts in this state and several other states, and
Defendant regularly attempts to collect debts alleged to be due another.
      6.    Defendant is engaged in the collection of debts from consumers using
the mail and telephone. Defendant regularly attempts to collect consumer debts
alleged to be due to another.
                                FACTUAL ALLEGATIONS
      7.    Within one year prior to the filing of this action, Defendant contacted
Plaintiff to collect money, property or their equivalent, due or owing or alleged to
be due or owing from a natural person by reason of a consumer credit transaction
and/or "consumer debt."
      8.    Defendant routinely placed calls to Plaintiff’s cellular telephone
number ending in 4039 from telephone numbers (614) 758-2394 and (385)-261-
7178.
      9.    Defendant communicated with Plaintiff with such frequency as to be
unreasonable under the circumstances and to constitute harassment, sometimes
multiple times a day.




                  COMPLAINT AND DEMAND FOR JURY TRIAL                                    2
Case 1:19-cv-02830-JRS-DML Document 1 Filed 07/09/19 Page 3 of 9 PageID #: 3




     10.    Within one year prior to the filing of this action, Defendant
communicated with Plaintiff with such frequency as to be unreasonable under the
circumstances and to constitute harassment.
     11.    Defendant made repeated calls to Plaintiff’s workplace with the intent
to harass and embarrass her into paying her debt.          On December 13, 2018,
Plaintiff requested that Defendant stop harassing her with collection calls at her
place of employment.
     12.    The natural and probable consequences of Defendant’s conduct in this
regard was to harass, oppress or abuse Plaintiff in connection with the collection
of the alleged debt.
     13.    On or about January 25, 2019, Plaintiff answered one of Defendant’s
calls to her cellular telephone and advised an agent that Defendant was not in a
position to make any payment, and to please stop calling her. Despite these clear
instructions, Defendant continued to place dozens of autodialed collection calls to
Plaintiff’s cellular telephone for several months.
     14.    Defendant and/or its agent(s) used an “automatic telephone dialing
system”, as defined by 47 U.S.C. § 227(a)(1) to place these aforementioned
collection calls to Plaintiff. The dead air that the Plaintiff experienced on the calls
that he received (i.e., when Plaintiff answered there was several seconds where no
other person was on the other end) is indicative of the use of an automatic
telephone dialing system.
     15.    This “dead air” is commonplace with autodialing and/or predictive
dialing equipment. It indicates and evidences that the algorithm(s) being used by
Defendant’s and/or its agent’s autodialing equipment to predict when the live
human agents are available for the next call has not been perfected and/or has not
been recently refreshed or updated. Thus resulting in the autodialer placing a call
several seconds prior to the human agent’s ability to end the current call he or she




                 COMPLAINT AND DEMAND FOR JURY TRIAL                                 3
Case 1:19-cv-02830-JRS-DML Document 1 Filed 07/09/19 Page 4 of 9 PageID #: 4




is on and be ready to accept the new connected call that the autodialer placed,
without human intervention, to Plaintiff.
      16.       The dead air is essentially the autodialer holding the call it placed to
Plaintiff until the next available human agent is ready to accept it. Should the call
at issue been manually dialed by a live human being, there would be no such dead
air as the person dialing Plaintiff’s cellular telephone would have been on the
other end of the call the entire time and Plaintiff would have been immediately
greeted by said person.
      17.       Defendant’s calls constituted calls that were not for emergency
purposes as defined by 47 U.S.C. § 227(b)(1)(A).
      18.       Defendant’s calls were placed to a telephone number assigned to a
cellular telephone service for which Plaintiff incurs a charge for incoming calls
pursuant to 47 U.S.C. § 227(b)(1).
      19.       The telephone dialer system Defendant used to call Plaintiff’s
telephones has the capacity to store telephone numbers.
      20.       The telephone dialer system Defendant used to call Plaintiff’s
telephones has the capacity to call stored telephone numbers automatically.
      21.       The telephone dialer system Defendant used to call Plaintiff’s
telephones has the capacity to call stored telephone numbers without human
intervention.
      22.       The telephone dialer system Defendant used to call Plaintiff’s
telephones has the capacity to call telephone numbers in sequential order. The
telephone dialer system Defendant used to call Plaintiff’s telephones has the
capacity to call telephone numbers randomly.
      23.       Defendant’s telephone dialer system has the capacity to make
predictive calls.




                    COMPLAINT AND DEMAND FOR JURY TRIAL                               4
Case 1:19-cv-02830-JRS-DML Document 1 Filed 07/09/19 Page 5 of 9 PageID #: 5




      24.    The telephone dialer system Defendant used to call Plaintiff’s
telephones selects telephone numbers to be called according to a protocol or
strategy entered by Defendant.
      25.    The telephone dialer system Defendant used to call Plaintiff’s
telephones simultaneously calls multiple recipients.
      26.    As of January 25, 2019, when Plaintiff demanded that Defendant
cease placing its calls to her cellular telephone, any such consent for Defendant to
place its autodialed calls (assuming it existed in the first place), was revoked by
Plaintiff. Accordingly, Defendant did not have Plaintiff’s “prior express consent”
to receive calls using an automatic telephone dialing system on his cellular
telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
      27.    As a result of Defendant’s alleged violations of law by placing these
automated calls to Plaintiff’s cellular telephone without prior express consent,
Defendant caused Plaintiff harm and/or injury such that Article III standing is
satisfied in at least the following, if not more, ways:
             a. Invading Plaintiff’s privacy;
             b. Electronically intruding upon Plaintiff’s seclusion;
             c. Intrusion into Plaintiff’s use and enjoyment of his cellular
             telephone;
             d. Impermissibly occupying minutes, data, availability to answer
             another call, and various other intangible rights that Plaintiff has as to
             complete ownership and use of his cellular telephone;
             e. Causing Plaintiff to expend needless time in receiving, answering,
             and attempting to dispose of Defendant’s unwanted calls.
                           FIRST CAUSE OF ACTION
                     (Violations of the TCPA, 47 U.S.C. § 227)
      28.     Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.


                  COMPLAINT AND DEMAND FOR JURY TRIAL                                5
Case 1:19-cv-02830-JRS-DML Document 1 Filed 07/09/19 Page 6 of 9 PageID #: 6




      29.     Defendant violated the TCPA. Defendant’s violations include, but
are not limited to the following:
      (a)    Within four years prior to the filing of this action, on multiple
occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
pertinent part, “It shall be unlawful for any person within the United States . . . to
make any call (other than a call made for emergency purposes or made with the
prior express consent of the called party) using any automatic telephone dialing
system or an artificial or prerecorded voice — to any telephone number assigned to
a . . . cellular telephone service . . . or any service for which the called party is
charged for the call.
      (b)    Within four years prior to the filing of this action, on multiple
occasions, Defendant willfully and/or knowingly contacted Plaintiff at Plaintiff’s
cellular telephone using an artificial prerecorded voice or an automatic telephone
dialing system and as such, Defendant knowing and/or willfully violated the
TCPA.
      30.     As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is
entitled to an award of five hundred dollars ($500.00) in statutory damages, for
each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is entitled
to an award of one thousand five hundred dollars ($1,500.00), for each and every
violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
      31.     Plaintiff is also entitled to seek injunctive relief prohibiting
such conduct in the future.
                         SECOND CAUSE OF ACTION
(Violations of the Indiana Deceptive Consumer Sales Act, IC 24-5-0.5-3(a) and
                                        b(19))
      32.    Plaintiff incorporates herein by reference all of the above paragraphs
of this Complaint as though fully set forth herein at length.


                  COMPLAINT AND DEMAND FOR JURY TRIAL                                 6
Case 1:19-cv-02830-JRS-DML Document 1 Filed 07/09/19 Page 7 of 9 PageID #: 7




      33.    Defendant violated I.C. 24-5-0.5-3(a) and (b)(19) by engaging in an
unfair, abusive and deceptive practice through its systematic collection efforts
towards Plaintiff.
      34.    The IDCSA states:

      “A supplier may not commit an unfair, abusive, or deceptive act,
      omission, or practice in connection with a consumer transaction. Such
      an act, omission, or practice by a supplier is a violation of this chapter
      whether it occurs before, during, or after the transaction. An act,
      omission, or practice prohibited by this section includes both implicit
      and explicit misrepresentations.” I.C. 24-5-0.5-3(a).

      Without limiting the scope of subsection (a), the following acts, and
      the following representations as to the subject matter of a consumer
      transaction, made orally, in writing, or by electronic communication,
      by a supplier are deceptive acts: The violation by a supplier of 47
      U.S.C. 227, including any rules or regulations issued under 47 U.S.C.
      227.” I.C. 24-5-0.5-3(b)(19).”

      35.    Plaintiff is a “person” as defined by the IDCSA, I.C. 24-5-0.5-2(a)(2).
      36.    Defendant is a “supplier” as defined by the IDCSA, I.C. 24-5-0.5-
2(a)(3).
      37.    Defendant’s collection calls to Plaintiff were “consumer transactions”
as defined by the IDCSA, I.C. 24-5-0.5-2(a)(1)(C).
      38.    Defendant engaged in unfair, abusive and deceptive behavior in its
transactions with Plaintiff. Through systematic and frequent collection attempts,
Defendant used an ATDS to relentlessly contact Plaintiff.             Defendant was
specifically notified by Plaintiff that she did not wish to be contacted.
      39.    Despite these oral instructions by Plaintiff, Defendant chose to
continue harassing Plaintiff with repeated auto-dialed called to her cellular
telephone. This was done in an abusive attempt to frighten and harass Plaintiff
into submission.


                     COMPLAINT AND DEMAND FOR JURY TRIAL                           7
Case 1:19-cv-02830-JRS-DML Document 1 Filed 07/09/19 Page 8 of 9 PageID #: 8




      40.     In violating the TCPA, Defendant engaged in illegal behavior during
its collection efforts towards Plaintiff.     Defendant intended that Plaintiff rely on
its illegal behavior. The IDCSA was designed to protect consumers, such as
Plaintiff, from the exact behavior committed by Defendant.
      41.     The IDCSA further states:

      “A person relying upon an uncured or incurable deceptive act may
      bring an action for the damages actually suffered as a consumer as a
      result of the deceptive act or five hundred dollars ($500), whichever is
      greater. The court may increase damages for a willful deceptive act in
      an amount that does not exceed the greater of: (1) three (3) times the
      actual damages of the consumer suffering the loss; or (2) one
      thousand dollars ($1,000).” I.C. 24-5-0.5-4(a)(1)(2).

      42. Defendant’s conduct is part of a purposeful and systematic scheme to
illegally collect upon unsophisticated consumers who may not be aware of their
rights. Defendant’s conduct is an incurable deceptive act of which notice would
not remedy.
      43. Although unsuccessful, Plaintiff made attempts to correct Defendant’s
incurable deceptive acts by demanding that it cease contacting her. The fact that
Defendant was provided with notice to stop calling and refused to abide by said
notice, evidenced by consistently calling Plaintiff for months after she told it to
stop, shows that its behavior is incurable.
      44. To further this notion, Defendant had the opportunity to stop contacting
Plaintiff upon Plaintiff’s request to stop calling, but refused to do so.
      45.     Defendant’s conduct is part of a systematic scheme to fraudulently
contact consumers in Indiana. Upon information and belief, Defendant conducts
the same type of behavior on a wide and frequent basis, which goes against the
state’s goal of preventing the phone from frequently ringing with unwanted calls.
Every call uses some of the phone owner’s time and mental energy, both of which
are precious. Even after being in business for so many years, Defendant still

                  COMPLAINT AND DEMAND FOR JURY TRIAL                                 8
Case 1:19-cv-02830-JRS-DML Document 1 Filed 07/09/19 Page 9 of 9 PageID #: 9




chooses to engage in unfair, deceptive and abusive behavior in its treatment of
consumers.
      WHEREFORE, Plaintiff, ROBIN SHOVAN, respectfully requests that this
Honorable Court enter judgment in her favor as follows:
      a.       Declaring that the practices complained of herein are unlawful and
violate the aforementioned statutes and regulations;
      b.       Awarding Plaintiff damages, in an amount to be determined at trial, as
provided under I.C. 24-5-0.5-4(a)(1)(2);
          c.   Awarding Plaintiff costs and reasonable attorney fees as provided
under I.C. 24-5-0.5-4(a);
          d.   Enjoining Defendant to cease contacting Plaintiff; and
          e.   Awarding any other relief as this Honorable Court deems just and
appropriate.
                            DEMAND FOR JURY TRIAL
               Please take notice that Plaintiff demands a trial by jury in this
action.


                                         RESPECTFULLY SUBMITTED,
Dated: July 9, 2019                      AGRUSS LAW FIRM


                                         By: /s/ Michael S. Agruss
                                                Michael S. Agruss
                                                Agruss Law Firm
                                                4809 N. Ravenswood Ave, Suite 419
                                                Chicago, IL 60640
                                                Tel: 312-224-4695
                                                Fax: 312-253-4451
                                                michael@agrusslawfirm.com
                                                Attorney for Plaintiff




                   COMPLAINT AND DEMAND FOR JURY TRIAL                              9
